Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION
Examiner’s Amendment

     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.     Authorization for this examiner’s amendment was given in a telephone interview with John A. LeBlanc (Reg. No. 68084, phone (202)-223-2468) on September 6, 2022.  The applicant representative, John A. LeBlanc agreed to the following changes without prejudice. Amend independent claim 12.  Claims 12 amended as follows: Note: the added limitations are shown with underline and deletion of limitations are shown with strikethrough. Independent claim 12 (replace claim 12 with this amended claim): A method for operating a user device in a smart car system, the method comprising: transmitting a signal for measurement to a management device; receiving, from  the management device, a first proximity determination result generated by a vehicle device, based on measurement data; displaying the first proximity determination result, the displaying of the first proximity determination result including at least one of at least one object for indicating a result of determination, at least one object for inputting an error report command, or at least one object for inputting a determination of proximity determined by a user; and transmitting, to the management device, an error report including a second proximity determination result selected by user made by the vehicle device.  
Allowable Subject Matter

     Claims 1, 3, 5, and 7-10 are allowed as stated in previous office action, claims 12-13 are allowed as the Examiner Amendment (see above) overcomes the last Final-Office action Claim Rejections - 35 U.S.C. § 103 (AIA ). 
Reasons for Allowance

     The following is an examiner’s statement of reason for allowance: after a thorough search and due to the fact that none of the prior art of the record specifically Tjandra (Tjandra, U. S. Publication No. 20150301526) and  Ota (Ota, U. S. Publication No. 20060052933) failed to render obviousness in combination or individually and failed to anticipate individually the following underlined limitations:     A method for operating a vehicle device in a smart car system, the method comprising: receiving at least one signal transmitted from a user device; transmitting, to a management device, measurement data associated with the at least one signal; generating, based on the measurement data, a first proximity determination result associated with the user device; generating, based on information other than the measurement data, a second proximity determination result associated with the user device; transmitting the measurement data to the management device, in case that the first proximity determination result and the second proximity determination result are different; and receiving, from the management device, updated mapping information that is based on the measurement data and proximity information of the first proximity determination result, as disclosed in independent claims 1 and 7.        A method for operating a user device in a smart car system, the method comprising: transmitting a signal for measurement to a management device; receiving, from the management device, a first proximity determination result generated by a vehicle device, based on measurement data; displaying the first proximity determination result, the displaying of the first proximity determination result including at least one of at least one object for indicating a result of determination, at least one object for inputting an error report command, or at least one object for inputting a determination of proximity determined by a user; and transmitting, to the management device, an error report including a second proximity determination result selected by user made by the vehicle device, as disclosed in independent claim 12 (see above Examiner Amendment).        For these reasons, independent claims 1, 7, and 12 are allowed,  Dependent claims 3 and 5 are dependent of independent claim 1, dependent claims 8-10 are dependent of independent claim 7, dependent claim 13 is dependent of independent claim 12, and are allowed for the same reason set forth in independent claims 1 7, and 12.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAIMA Q AMINZAY whose telephone number is 571-272-7874.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST PM.     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
September 7, 2022